 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
                                                                      RS
10   WILLIAM MONTGOMERY, individually, and     Case No. 4:18-cv-05518-KAW
     on behalf of those similarly situated,
11                                             [PROPOSED] ORDER PURSUANT TO
                      Plaintiffs,              STIPULATION REMANDING CASE TO
12
                                               SUPERIOR COURT
13               v.

14   BAY AREA TOLL AUTHORITY; GOLDEN
     GATE BRIDGE, HIGHWAY AND                  Complaint Filed: July 13, 2018
15   TRANSPORTATION DISTRICT; XEROX            Action Removed: September 7, 2018
     STATE AND LOCAL SOLUTIONS, INC.;
16
     and DOES 1-10,
17
                      Defendants.
18

19

20

21

22

23

24

25

26

27



         [PROPOSED] ORDER PURSUANT TO STIPULATION REMANDING CASE TO SUPERIOR COURT
 1                                       [PROPOSED] ORDER

 2          Having considered the parties’ “Stipulation Remanding Case To Superior Court”, and good

 3   cause appearing therefore:

 4          IT IS HEREBY ORDERED THAT:

 5          1.     The Stipulation is approved; and

 6          2.     The Civil Action bearing case number 4:18-cv-05518-KAW is remanded to the San

 7   Francisco Superior Court.

 8

 9   IT IS SO ORDERED.
10

11   Dated: ___________________
             2/8/19                                   _________________________________
12                                                    HONORABLE RICHARD SEEBORG
                                                      UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                                                                      1
           [PROPOSED] ORDER PURSUANT TO STIPULATION REMANDING CASE TO SUPERIOR COURT
